October 18, 2011




                                  JUDGMENT

                      The Fourteenth Court of Appeals
                         CITY OF GALVESTON, Appellant

NO. 14-11-00192-CV                     V.

  GALVESTON MUNICIPAL POLICE ASSOCIATION, JIMMY DE LOS SANTOS,
               AND ROBERT SANDERSON, Appellees
                      ____________________

      This cause, an appeal from the judgment in favor of appellees, GALVESTON
MUNICIPAL POLICE ASSOCIATION, JIMMY DE LOS SANTOS, AND ROBERT
SANDERSON, signed February 3, 2011, was heard on the transcript of the record. We
have inspected the record and find error in the judgment.    We therefore order the
judgment of the court below REVERSED and RENDER judgment that the claims
against appellant, CITY OF GALVESTON, be DISMISSED.

      We order appellees, GALVESTON MUNICIPAL POLICE ASSOCIATION,
JIMMY DE LOS SANTOS, AND ROBERT SANDERSON, jointly and severally, to pay
all costs incurred in this appeal. We further order this decision certified below for
observance.